Exhibit 10.2

PRESIDENT OF CRH ANESTHESIA EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”), dated as of the 23 day of June, 2016,
is entered into by and between CRH Medical Corp., a Delaware corporation
(“Company”), and James T. Kreger (“Employee”) (each a “Party” and collectively
the “Parties”). The Parties, in consideration of the mutual covenants and
representations, agree as follows:

1.    Employment. Company employs Employee and Employee agrees to accept such
employment, upon the terms and conditions set forth in this Agreement.

2.    Term of Employment. Employment of Employee pursuant to this Agreement
shall commence on July 11, 2016. Employee’s employment and this Agreement may be
terminated pursuant to the terms of this Agreement, or at any time, with or
without cause and with or without notice, by either Employee or Company.
Employee specifically acknowledges and agrees that his employment under this
Agreement is “at-will.”

3.    Position, Duties, Responsibilities.

3.1    Position. Employee is employed by the Company in the position of
President of CRH Anesthesia and shall perform all services appropriate to that
position for an organization the size of the Company that is engaged in the type
of business engaged in by the Company, provided that Employee’s precise duties
may be changed or extended from time to time, at the Company’s direction, and
Employee shall assume and perform further reasonable responsibilities and duties
that the Company may assign from time to time. Employee will report directly to
the Chief Executive Officer (“CEO”) of the Company.

3.2    Other Activities. Employee will devote all of his working time,
attention, knowledge and skills as is reasonably required under this Agreement
to diligently, competently and effectively perform his duties. During the term
of this Agreement, except upon the prior written consent of the Company,
Employee will not (i) accept any other full-time or part-time employment,
(ii) engage, directly or indirectly, in any other business activity (whether or
not pursued for pecuniary advantage) that is or may be in conflict with, or that
might place Employee in a conflicting position to that of the Company, or
prevent Employee from devoting such time as necessary to fulfill his
responsibilities under this Agreement, (iii) sell, market, or represent any
product or service other than the Company’s products or services unless
otherwise specified, or (iv) serve on any board of directors for any other
company except with the consent of the Company, which consent will not be
unreasonably withheld. Nothing in Section 3.2 (iv) is intended to or does
prevent Employee from serving on the board of directors of trade associations
and charitable organizations, engaging in charitable activities and community
affairs, or managing Employee’s personal investments and affairs, provided that
these activities do not interfere with Employee’s obligations under this
Section 3.

4.    Compensation.

In consideration of the services to be rendered under this Agreement, Employee
shall be entitled to the following:

4.1    Base Salary. The Company shall pay to Employee an annual base salary of
two hundred and seventy-five thousand dollars ($275,000), less all applicable
taxes and withholdings, which will be payable in accordance with the Company’s
payroll practices, as amended from time to time (“Base Salary”), subject to
review and increases as determined by the CEO and in the Company’s sole
discretion.

4.2    Bonus. At the Company’s sole discretion, Employee may be eligible to
receive an annual thirty percent (30%) bonus based upon metrics agreed to
between Employee and the Company, generally payable in February of each year for
work performed in the preceding calendar year (“Bonus”). In order to be eligible
to receive any Bonus, Employee must be employed with the Company at the time of
issue of any Bonus, except as set out in Section 6.2 below.

 

President of CRH Anesthesia Employment Agreement — Page 1 of 7



--------------------------------------------------------------------------------

4.3    Employee Benefits. While Employee is employed with the Company, Employee
shall be entitled to participate in all employee benefit plans and programs of
the Company to the extent that Employee meets the eligibility requirements for
each individual plan or program. The Company provides no assurance as to the
adoption or continuance of any particular employee benefit plan or program, and
Employee’s participation in any such plan or program shall be subject to the
provisions, rules, and regulations applicable to each benefit plan or program.

4.4    Vacation. Employee shall be entitled to three (3) weeks of paid vacation
per year, which will be in accordance with and subject to the Company’s policies
and as set out in this Section 4.4. The Company agrees that a portion of the
above referenced paid vacation each year may be taken by Employee for the
calendar workweek before Christmas and the calendar workweek before New Year’s
Day each year.

4.5    Expenses. The Company shall reimburse Employee for reasonable business
expenses incurred by Employee in the performance of his duties hereunder in
accordance with the Company’s general policies, subject to proof of payment by
Employee.

4.6    Equity Compensation. Employee’s participation in the Company’s Share Unit
Plan established by the Company, or any successor plan thereto, as such may be
amended from time to time in accordance with its terms (the “Plan”), shall be
subject to the terms, conditions, regulations and provisions applicable to the
Plan and to the terms and conditions of the Share Unit Plan Grant Agreement and
any amendments entered into between Employee and the Company (the “Grant
Agreement”).

5.    Definitions and Effect of Termination.

5.1    Definition of Cause. For purposes of this Agreement, “Cause” is defined
as:

 

  i.

Any gross negligence or willful or intentional act or omission of Employee
having the effect or reasonably likely to have the effect of injuring the
reputation, business, or business relationships of the Company in any way as
determined in the discretion of the Company;

 

  ii.

Any disregard by Employee of lawful instructions from the Company consistent
with Employee’s position relating to the business of the Company, or any breach
of duties by Employee, including by not limited to any breach by Employee or his
fiduciary duties to the Company;

 

  iii.

Any unethical or dishonest conduct engaged in by Employee in the course of his
employment with the Company, including but not limited to dishonesty or
falsification of any employment or Company records;

 

  iv.

Any conviction of or plea or nolo contendere or the equivalent in respect to any
felony offense or crime involving dishonesty or moral turpitude by Employee;

 

  v.

Employee’s use of alcohol interfering with the performance of Employee’s
obligations under this Agreement or Employee’s use of illegal drugs or abuse of
prescription medications;

 

  vi.

Employee’s performance that is deemed by the Company to be unsatisfactory, after
thirty (30) days prior written notice that such performance must be corrected to
the satisfaction of the Company;

 

  vii.

Any violation or breach by Employee of any term of this Agreement or the
Proprietary Information Agreement discussed in Section 7 below.

5.2    Definition of Change of Control. For purposes of this Agreement, “Change
of Control” is defined as either of the following:

 

  i.

Change in the Ownership of the Company: A change in the ownership of a
corporation occurs on the date that any one person, or more than one person
acting as a group (as defined in 26 C.F.R. § 1.409A-3(i)(5)(v)(B)), acquires
ownership of stock of the corporation that, together with stock held by such
person or group, constitutes more than 50 percent of the total fair market value
or total voting power of the stock of such corporation.

 

President of CRH Anesthesia Employment Agreement — Page 2 of 7



--------------------------------------------------------------------------------

  ii.

Change in the Effective Control of the Company: A change in the effective
control of the corporation occurs only on either of the following dates:

 

  a.

The date any one person, or more than one person acting as a group (as defined
in 26 C.F.R. § 1.409A-3 (i)(5)(v)(B)), acquires (or has acquired during the
12—month period ending on the date of the most recent acquisition by such person
or persons) ownership of stock of the corporation possessing 30 percent or more
of the total voting power of the stock of such corporation; or

 

  b.

The date a majority of members of the corporation’s board of directors is
replaced during any 12—month period by directors whose appointment or election
is not endorsed by a majority of the members of the corporation’s board of
directors before the date of the appointment or election, provided that for
purposes of this Section the term “corporation” refers solely to the relevant
corporation as defined in 26 C.F.R. § 1.409A-3(i)(5)(ii) for which no other
corporation is a majority shareholder for purposes of that paragraph 26 C.F.R. §
1.409A-3(i)(5)(ii).

5.3    Definition of Disability. For purposes of this Agreement, “Disability” is
defined as follows: if Employee is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than 3
months under an accident and health plan covering employees of the participant’s
employer.

5.4    Definition of Good Reason. For purposes of this Agreement, “Good Reason”
is defined as follows:

 

  i.

A material reduction of the Employee’s base salary without his express or
implied consent;

 

  ii.

A material change in Employee’s primary job responsibilities without his express
or implied consent;

 

  iii.

The Company’s failure to make all or any portion of any payments due to Employee
pursuant to this Agreement within a reasonable time after such payments are due.

5.5    Effect of Termination. Upon termination of Employee’s employment with the
Company, regardless of whether such termination is initiated by Employee or the
Company, Employee shall be deemed to have resigned from all positions (including
all officer positions) then held with the Company. Each Party agrees that,
following any termination of employment, each Party shall fully cooperate with
the other Party in all matters relating to such party’s continuing obligations
under this Agreement, including but not limited to the winding up of pending
work of Employee on behalf of the Company and the orderly transfer of such work
to other employees of the Company.

6.    Termination Payments.

6.1    Payment through Termination. All compensation and benefits set forth in
this Agreement will terminate effective on the date of termination of Employee’s
employment with the Company, except employee shall be entitled to receive the
following:

 

  i.

Employee’s accrued but unpaid base salary through the effective date of
termination;

 

  ii.

Reimbursement of reasonable business expenses incurred by Employee in the
performance of his duties hereunder in accordance with the Company’s general
policies, subject to proof of payment by Employee.

Other than provided in this Section 6.1, upon the voluntary or involuntary
termination of Employee, including but not limited to, voluntary termination by
Employee or involuntary termination of Employee by the Company for Cause,
Employee shall not be entitled to any other compensation, severance, or benefits
upon termination except: (i) any benefits Employee may be entitled to under the
Grant Agreement, and the Plan; or (ii) unless specifically provided for in
Sections 6.2 and 6.3 below.

 

President of CRH Anesthesia Employment Agreement — Page 3 of 7



--------------------------------------------------------------------------------

6.2.    Severance Pay for Involuntary Termination without Cause, for Good
Reason, or because of a Change in Control. In the event the Company terminates
the employment of the Employee without Cause, the Employee terminates his
employment for Good Reason, or Employee’s employment is terminated because of a
Change of Control, then the Company shall pay to the Employee, or upon his
behalf, the following:

 

  i.

base salary continuation payments for a twelve (12) calendar month period,
beginning on the first payroll immediately following the effective date of
termination, paid in accordance with the Company’s normal and customary payroll
practices at the same rate as Employee’s base salary;

 

  ii.

any unpaid prorated Bonus, should any exist, in the fiscal year ending
immediately prior to the effective date of termination, paid in twelve
(12) equal monthly installments, in accordance with the Company’s normal and
customary payroll practices;

 

  iii.

COBRA coverage for employee’s own medical premium under the Company’s existing
health care plan, for up to twelve (12) months, as allowed under COBRA, as long
as Employee completes all required documentation to obtain such coverage. Any
amounts under this Section 6.3.iii will be paid directly to the Company’s health
care provider. If at any time during this twelve (12) month period, Employee
secures equivalent or greater benefits, the Company’s payment of Employee’s
benefits under this Section 6.3.iii will automatically cease. Employee agrees
that he will no waive any opportunity to obtain such benefits, and further
agrees that he will promptly notify the Company in the event he does obtain such
benefits. Nothing in this Section 6.3.iii is intended to or does create any
other rights or obligations of any kind on the part of the Company with regard
to payment of Employee’s COBRA coverage, except those specifically required by
law.

Employee’s right to receive any installment payments payable hereunder shall be
treated as a right to receive a series of separate payments, and accordingly,
each such installment payment shall at all times be considered a separate and
distinct payment for purposes of Section 409.

6.4    Severance Pay for Separation from Employment Due to Death or Disability.
In the event of the Employee’s termination from employment due to the death or
Disability of the Employee, then the Company shall pay the Employee a sum equal
to three (3) months’ base salary which may not be distributed earlier than the
date of death of the Employee or the date the Employee has a Disability as
defined above. In the event of the death of the Employee, severance shall be
paid to the Employee’s surviving spouse, estate, or personal representative as
applicable.

7.    Proprietary Information anti Non-Competition.

7.1    Employee agrees to comply with the provisions contained in the Company’s
Employee Proprietary Information and Noncompete Agreement (“Proprietary
Information Agreement”), which shall be executed separately in a written
document entered into between Employee and the Company and governed by the terms
thereof.

8.    Relocation Expenses.

8.1    The Company agrees to reimburse Employee for reasonable expenses incurred
as a result of and in relation to Employee’s relocation of himself and his
family to the greater Atlanta, Georgia area, including, without limitation,
reasonable expenses related to selling Employee’s current home (inclusive of
brokerage commission and other closing costs), packing and moving services,
reasonable expenses for travel to Atlanta, Georgia, reasonable costs and
expenses associated with the purchase of a new home (except the actual cost of
the home or any expenses associated with any upgrades, renovations or other
improvements to the home). Reasonable relocation expenses shall be reimbursed to
Employee within thirty (30) days following Employee’s submission of an invoice
to the Company detailing such expenses.

 

President of CRH Anesthesia Employment Agreement — Page 4 of 7



--------------------------------------------------------------------------------

9.    Dispute Resolution, Legal Fees and Employee’s Liability Insurance.

9.1    Dispute Resolution. All disputes arising under this Agreement shall be
settled by binding arbitration; provided, however, that this Section 9 shall not
preclude either Party from seeking injunctive relief in a court of competent
jurisdiction in Seattle, Washington. Arbitration shall be held in Seattle,
Washington, under the auspices of the American Arbitration Association (the
“AAA”) pursuant to the Commercial Arbitration Rules of the AAA, and shall be by
one arbitrator, independent of the Parties to this Agreement, selected from a
list provided by the AAA in accordance with such Commercial Arbitration Rules.
To the maximum extent permitted by law, the decision of the arbitrator shall be
final and binding on the Parties to this Agreement and not be subject to appeal.
If a Party against whom the arbitrator renders an award fails to abide by such
award, the other Party may bring an action to enforce the same in a court of
competent jurisdiction, pursuant to the provisions of Section 10.6 below. The
Parties agree that all facts and information relating to any arbitration arising
under this Agreement shall be kept confidential to the extent possible. The
Parties waive, for themselves and for any person or entity acting on behalf of
or otherwise claiming through them, any right they may otherwise have to resolve
claims by a court or by a jury, except as necessary to enforce an award rendered
in arbitration, to enforce this Section 9, or to seek injunctive or other
equitable relief.

9.2    Legal Fees and Costs. In any legal action or other proceeding to enforce
this Agreement, the successful or prevailing Party shall be entitled to recover
such reasonable attorneys’ fees and other costs incurred in that action or
proceeding, in addition to any other relief to which it may be entitled, as may
be permitted by law.

9.3    Directors and Officers Liability Insurance. During Employee’s Employment,
Employee will be a named as an insured on the Company’s directors’ and officers’
liability insurance coverage that the Company provides generally to directors
and officers of the Company, as may be amended from time to time for such
directors and officers.

10.    Miscellaneous

10.1    Entire Agreement. Including the Party’s obligations under the
Proprietary Information Agreement, as set forth in Section 7 above, and the
Share Plan Grant Agreement and the Plan, as set forth in Section 3 above, this
Agreement is intended to be the final, complete, and exclusive statement of the
terms of Employee’s employment by the Company and supersedes all other prior and
contemporaneous agreements and statements pertaining in any manner to the
employment of Employee. To the extent that the practices, policies, or
procedures of the Company, now or in the future, apply to Employee and are
inconsistent with the terms of this Agreement, the provisions of this Agreement
shall control. Any subsequent change in Employee’s duties or compensation will
not affect the validity or scope of this Agreement.

10.2 Amendments, Waivers. This Agreement may only be modified by an instrument
in writing, signed by Employee and by a duly authorized representative of the
Company other than Employee. No failure to exercise and no delay in exercising
any right, remedy, or power under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, or power
under this Agreement preclude any other or further exercise thereof, or the
exercise of any other right, remedy, or power provided herein or by law or in
equity.

10.3 Assignment; Successors and Assigns. This Agreement and the rights and
duties hereunder are personal to Employee and shall not be assigned, delegated,
transferred, pledged or sold by Employee without the prior written consent of
the Company. Employee hereby acknowledges and agrees that the Company may
assign, delegate, transfer, pledge or sell this Agreement and the rights and
duties hereunder (a) to an affiliate of the Company or (b) to any third party
acquiring through merger, consolidation or purchase all or substantially all of
the business and/or assets of the Company. This Agreement shall inure to the
benefit of and be enforceable by the Parties hereto, and their respective heirs,
personal representatives, successors and assigns.

 

President of CRH Anesthesia Employment Agreement — Page 5 of 7



--------------------------------------------------------------------------------

10.4 Notices. All notices and other communications required or permitted to be
given hereunder shall be in writing and shall be deemed to have been duly given
(i) upon receipt, if delivered personally or via courier, (ii) on the third
business day following mailing, if mailed first-class, postage prepaid,
registered or certified mail as follows:

 

TO CRH Medical Corp:   

Richard Bear

CRH Medical Corp.

227 Bellevue Way NE #188

Bellevue, WA 98004

TO EMPLOYEE:    [***Redacted***]

Or to such other address as either Party may designate by written notice to the
other. Rejection or other refusal to accept, or inability to deliver because of
a changed address of which no notice was given, shall be deemed to be a receipt
of the notice, request, or other communication.

10.5 Severability; Enforcement. If any provision of this Agreement, or its
application to any person, place, or circumstance, is held by an arbitrator or a
court of competent jurisdiction to be invalid, unenforceable, or void, such
provision shall be enforced to the greatest extent permitted by law, and the
remainder of this Agreement and such provision as applied to other persons,
places, and circumstances shall remain in full force and effect.

10.6 Governing Law; Consent to Personal Jurisdiction. This Agreement shall be
governed by and construed in accordance with the substantive and procedural laws
of the State of Washington. The Parties hereby agree that the forum for any
action, suit, arbitration or other proceeding arising out of or related to this
Agreement or any document referenced in this Agreement shall be solely in
Washington. Each Party hereby irrevocably consents and submits to the personal
jurisdiction of and venue as set forth in Section 8, and further consents and
submits to the personal jurisdiction and venue in state and/or federal courts
located in Washington for any injunctive relief or enforcement proceeding as
described in Section 8.

10.7 Employee Acknowledgment. Employee acknowledges (i) that he has consulted
with or has had the opportunity to consult with independent counsel of his own
choice concerning this Agreement and has been advised to do so by the Company,
and (ii) that he has read and understands this Agreement, is fully aware of its
legal effect, and has entered into it freely based on his own judgment.

10.8 Construction. The headings herein are for reference only and shall not
affect the interpretation of this Agreement. Whenever the context requires in
this Agreement, the masculine pronoun shall include the feminine and the neuter,
and the singular shall include the plural.

10.9 Counterparts. This Agreement may be executed in counterparts and by
facsimile, or electronic mail each of which when so executed, will be deemed an
original, and all of which together shall constitute one and the same
instrument.

10.10 Equal Opportunity to Draft. Each Party to this Agreement represents and
warrants that such Party has had an equal opportunity to draft this Agreement
and that this Agreement will not be construed against either Party for purposes
of interpretation or enforcement.

 

President of CRH Anesthesia Employment Agreement — Page 6 of 7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the date and year
signed by the Company below.

 

COMPANY:     EMPLOYEE:

/s/ Richard Bear

   

/s/ James T. Kreger

Richard Bear, CFO     James T. Kreger Date signed: 06/23/16     Date signed:
6/26/16

 

President of CRH Anesthesia Employment Agreement — Page 7 of 7